Title: Nathaniel Pendleton’s Amendments to the Joint Statement Made by William P. Van Ness and Him on the Duel between Alexander Hamilton and Aaron Burr, [19 July 1804]
From: Pendleton, Nathaniel
To: 



[New York, July 19, 1804]

The statement containing the facts that led to the interview between General Hamilton and Col. Burr, published in the Evening Post on Monday, studiously avoided mentioning any particulars of what past at the place of meeting. This was dictated by suitable considerations at the time, and with the intention, that whatever it might be deemed proper to lay before the public, should be made the subject of a future communication. The following is therefore now submitted.
In the interviews that have since taken place between the gentlemen that were present, they have not been able to agree in two important facts that passed there—for which reason nothing was said on those subjects in the paper lately published as to other particulars in which they were agreed.
Mr. P. expressed a confident opinion that General Hamilton did not fire first—and that he did not fire at all at Col. Burr. Mr. V. N. seemed equally confident in the opinion that Gen. H. did fire first—and of course that it must have been at his antagonist.
General Hamilton’s friend thinks it to be a sacred duty he owes to the memory of that exalted man, to his country, and his friends, to publish to the world such facts and circumstances as have produced a decisive conviction in his own mind, that he cannot have been mistaken in the belief he has formed on these points.
1st. Besides the testimonies of Bishop Moore, and the paper containing an express declaration, under General Hamilton’s own hand, enclosed to his friend in a packet, not to be delivered but in the event of his death, and which have already been published, General Hamilton informed Mr. P. at least ten days previous to the affair, that he had doubts whether he would not receive and not return Mr. Burr’s first fire. Mr. P. remonstrated against this determination, and urged many considerations against it, as dangerous to himself and not necessary in the particular case, when every ground of accommodation, not humiliating, had been proposed and rejected. He said he would not decide lightly, but take time to deliberate fully. It was incidentally mentioned again at their occasional subsequent conversations, and on the evening preceding the time of the appointed interview, he informed Mr. P. he had made up his mind not to fire at Col. Burr the first time, but to receive his fire, and fire in the air. Mr. P. again urged him upon this subject, and repeated his former arguments. His final answer was in terms that made an impression on Mr. P’s mind which can never be effaced. “My friend, it is the effect of A Religious Scruple, and does not admit of reasoning, it is useless to say more on the subject, as my purpose is definitely fixed.”
2d. His last words before he was wounded afford a proof that this purpose had not changed. When he received his pistol, after having taken his position, he was asked if he would have the hair spring set? His answer was, “Not this time.”

3d. After he was wounded, and laid in the boat, the first words he uttered after recovering the power of speech, were, (addressing himself to a gentleman present, who perfectly well remembers it) “Pendleton knows I did not mean to fire at Col. Burr the first time.”
4th. This determination had been communicated by Mr. P. to that gentleman that morning, before they left the city.
5th. The pistol that had been used by General Hamilton, lying loose over the other apparatus in the case which was open; after having been some time in the boat, one of the boatmen took hold of it to put it into the case. General Hamilton observing this, said “Take care of that pistol—it is cocked. It may go off and do mischief.” This is also remembered by the gentleman alluded to.
This shews he was not sensible of having fired at all. If he had fired previous to receiving the wound, he would have remembered it, and therefore have known that the pistol could not go off; but if afterwards it must have been the effect of an involuntary exertion of the muscles produced by a mortal wound, in which case, he could not have been conscious of having fired.
6. Mr. P. having so strong a conviction that if General Hamilton had fired first, it could not have escaped his attention (all his anxiety being alive for the effect of the first fire, and having no reason to believe the friend of Col. Burr was not sincere in the contrary opinion) he determined to go to the spot where the affair took place, to see if he could not discover some traces of the course of the ball from Gen. Hamilton’s pistol.
He took a friend with him the day after General Hamilton died, and after some examination they fortunately found what they were in search of. They ascertained that the ball passed through the limb of a cedar tree, at an elevation of about twelve feet and a half, perpendicularly from the ground, between thirteen and fourteen feet from the mark on which General Hamilton stood, and about four feet wide of the direct line between him and Colonel Burr, on the right side; he having fallen on the left. The part of the limb through which the ball passed was cut off and brought to this city, and is now in Mr. Church’s possession.
No inferences are pointed out as resulting from these facts, nor will any comments be made. They are left to the candid judgment and feelings of the public.
